USCA11 Case: 20-12539     Date Filed: 07/07/2021   Page: 1 of 8



                                                            [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 20-12539
                          Non-Argument Calendar
                        ________________________

                D.C. Docket No. 2:19-cr-00658-LSC-GMB-1



UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,

versus

MAURICE LAMAR MULLINS, JR.,

                                                            Defendant-Appellant.

                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Alabama
                        ________________________

                                 (July 7, 2021)

Before MARTIN, NEWSOM, and BRANCH, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-12539        Date Filed: 07/07/2021    Page: 2 of 8



      Maurice Mullins, Jr. pleaded guilty to possession of a firearm as a convicted

felon, in violation of 18 U.S.C. § 922(g)(1). He now appeals, arguing that his

sentence was substantively unreasonable and that the district court made a clerical

error in its written judgment. After careful review, we affirm Mullins’s sentence

but remand with instructions to correct the clerical error in the district court’s

written judgment.

                                           I

      A federal grand jury charged Mullins with one count of knowing possession

of a firearm as a convicted felon, in violation of 18 U.S.C. § 922(g)(1). Mullins

pleaded guilty to this offense. The presentence investigation report noted that

Mullins had various pending state charges—five of which related to a single

incident on July 25, 2019 in Birmingham, Alabama.

      At sentencing, Detective Brandon Hill of the Birmingham Police

Department provided the following testimony about the events that occurred on

July 25, 2019. In the course of investigating the robbery of an adult male and

juvenile female, Detective Hill learned that the victims had a disagreement with

their landlord over rent money. The landlord left and two men arrived at the

location. The two men forced the male victim into the house at gunpoint and

assaulted both the male and female juvenile victim, shooting them several times

with a BB or pellet gun. The two men also stole a cell phone and wallet. Both


                                           2
          USCA11 Case: 20-12539       Date Filed: 07/07/2021    Page: 3 of 8



victims received treatment at the hospital; the male victim suffered extensive

injuries. The landlord’s boyfriend, Mullins, was later identified as one of the two

men who shot at the victims with the BB or pellet gun.

      The district court concluded that a sentence within the 57–71 month

guideline range would be “absolutely unreasonable” when considering the nature

and circumstances of the offense as well as Mullins’s history and characteristics,

including the July 25, 2019 incident. The district court thus sentenced Mullins to

the statutory maximum of 120 months’ imprisonment, followed by 3 years of

supervised release. The district court further explained:

      I will order that [Mullins’s] time in prison run concurrent with those
      state cases that are referred to in paragraphs 40 through 43 [of the PSI].
      I don’t think I have missed one, but if I have, then it may be 39 through
      43. But they are all right there together, the ones that occurred on July
      25th, 2019, as I have, in fact, considered those in this sentence, and it
      would only be fair that they run concurrent if the state does prosecute
      him for those.

Doc. 29 at 18–19 (emphasis added).

      Though the district court’s oral order had referenced all five of Mullen’s

pending state court cases based on what “occurred on July 25th, 2019,” the district

court’s written judgment indicated that Mullins’s 120-month imprisonment “shall

run concurrent” with four of his pending state cases. The district court also filed a

statement of reasons, explaining that it imposed the statutory maximum sentence

to: (1) reflect the seriousness of the offense, promote respect for law, and provide


                                          3
           USCA11 Case: 20-12539           Date Filed: 07/07/2021       Page: 4 of 8



just punishment for the offense, § 3553(a)(2)(A), (2) afford adequate deterrence to

criminal conduct, § 3553(a)(2)(B); and (3) protect the public from further crimes of

the defendant, § 3553(a)(2)(C). Mullins now appeals. 1

                                            II

       Mullins argues both that his 120-month sentence is substantively

unreasonable and that the district court committed a clerical error in the

written judgment. We address each argument in turn.

                                            A

       Mullins argues that his 120-month sentence is substantively unreasonable

because the district court failed to reasonably weigh and balance the 18 U.S.C.

§ 3553 factors. He contends in particular that the district court gave the July 25,

2019 incident undue weight. Mullins also argues that the “fact that Congress has

authorized punishment up to the maximum does not mean that an ordinary offense

justifies extraordinary punishment.” Instead, Mullins asserts, the district court

should have balanced its concerns about his history against “considerations like the

nature of the offense, the evidence-based policies in the Sentencing Guidelines,



1
 Before the district court, Mullins’s attorney requested that the court sentence him to 57 months’
imprisonment. By “advocat[ing] for a sentence shorter than the one ultimately imposed,”
Mullins has preserved a substantive reasonableness challenge to that sentence. Holguin-
Hernandez v. United States, 140 S. Ct. 762, 766 (2020). We review the reasonableness of a
sentence for abuse of discretion, Gall v. United States, 552 U.S. 38, 51 (2007), and a district
court’s application of Federal Rule of Criminal Procedure 36 de novo. United States v. Davis,
841 F.3d 1253, 1261 (11th Cir. 2016).
                                                 4
          USCA11 Case: 20-12539       Date Filed: 07/07/2021    Page: 5 of 8



and the need to avoid unwarranted disparities, each of which suggested that more

moderate punishment was appropriate.”

      We review a “sentence’s substantive reasonableness under the totality of the

circumstances, including the extent of any variance from the Guidelines range.”

United States v. Shaw, 560 F.3d 1230, 1237 (11th Cir. 2009) (quotation marks

omitted). Although “an upward variance must have a justification compelling

enough to support the degree of the variance and complete enough to allow

meaningful appellate review,” we vacate the sentence “only if we are left with the

definite and firm conviction that the district court committed a clear error of

judgment in weighing the § 3553(a) factors by arriving at a sentence that lies

outside the range of reasonable sentences dictated by the facts of the case.” United

States v. Early, 686 F.3d 1219, 1221 (11th Cir. 2012) (quotation marks omitted).

“The party challenging the sentence bears the burden to show it is unreasonable in

light of the record and the § 3553(a) factors.” United States v. Tome, 611 F.3d

1371, 1378 (11th Cir. 2010).

      The district court did not abuse its discretion in sentencing Mullins to 120

months’ imprisonment. First, the record reflects that the district court considered

the § 3553(a) factors. Second, the district court did not weigh the factors

improperly. Given the violent nature of Mullins’s assault and theft on July 25,

2019, the district court was entitled to afford considerable weight to his personal


                                          5
          USCA11 Case: 20-12539       Date Filed: 07/07/2021    Page: 6 of 8



history and characteristics. United States v. Overstreet, 713 F.3d 627, 638 (11th

Cir. 2013) (“Although the district court must evaluate all § 3553(a) factors in

imposing a sentence, it is permitted to attach great weight to one factor over

others.” (quotation marks omitted)). We will not substitute our judgment for the

district court’s by affording more weight to the factors identified by Mullins—the

nature of the offense, the evidence-based policies in the Sentencing Guidelines,

and the need to avoid unwarranted disparities. United States v. Amedeo, 487 F.3d

823, 832 (11th Cir. 2007).

      Further, the district court offered a sufficiently compelling justification for

its upward variance. See Early, 686 F.3d at 1221. The pending state charges

arising out of the July 25, 2019 incident—which Mullins concedes the district

court could consider—involved violent assault and theft that relates to several

§ 3553(a) factors, including the “history and characteristics of the defendant,” as

well as the need for the sentence to “promote respect for the law,” and “protect the

public from further crimes of the defendant.” See 18 U.S.C. § 3553(a)(1)–(2). We

have affirmed as reasonable upward variances of a similar and even greater degree.

See United States v. Brown, 772 F.3d 1262, 1267 (11th Cir. 2014) (affirming a

240-month sentence where the advisory guidelines range was 78 to 97 months);

Overstreet, 713 F.3d at 639–40 (affirming a 420-month sentence where the

advisory guidelines range was 180 to 188 months).


                                          6
            USCA11 Case: 20-12539       Date Filed: 07/07/2021    Page: 7 of 8



                                            B

      Mullins also argues that this Court should vacate his judgment and remand

for the purpose of allowing the district court to correct a clerical error in its

judgment.

      Rule 36 states that “[a]fter giving any notice it considers appropriate, the

court may at any time correct a clerical error in a judgment, order, or other part of

the record, or correct an error in the record arising from oversight or omission.”

Fed. R. Crim. P. 36. “[A] district court may correct clerical errors in the written

judgment at any time under Rule 36 . . . to ensure that the judgment is in accord

with the oral sentence.” United States v. Portillo, 363 F.3d 1161, 1164 (11th Cir.

2004) (quotation marks omitted). A district court retains jurisdiction to correct

clerical errors. United States v. Pease, 331 F.3d 809, 816 (11th Cir. 2003); see

also United States v. Hatcher, 323 F.3d 666, 673–74 (8th Cir. 2003).

      The parties agree that the district court’s written judgment does not match its

oral pronouncement of Mullins’s sentence. At sentencing, the district court stated

that Mullins’s federal sentence was to be served concurrent to any sentences

imposed for cases arising out of the July 25, 2019 incident. The district court’s

written judgment references only four of those state cases. We thus affirm

Mullins’s sentence but remand with instructions to correct the clerical error in the

district court’s written judgment.


                                            7
  USCA11 Case: 20-12539   Date Filed: 07/07/2021   Page: 8 of 8



AFFIRMED IN PART AND REMANDED IN PART.




                              8